Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 1 of 32
CIVIL COVER SHEET

IS 44 Rev. 09/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filin;
local rules of court. This form, approved by the Judicial Conference of the

provided

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

r and service of pleadings or other papers as
nited States in September 1974, is required for the use of the Clerk of Court for the

uired by law, except as

 

L. (a) PLAINTIFFS
CONTINENTAL CASUALTY COMPANY

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Finn Name, Address, and Telephone Number}
Randy C. Greene, Esquire

Ougan, Brinkman, Maginnis and Pace

1880 John F, Kennedy Boulevard, Philadelphia, PA (215) 563-3500

Attomeys (if Known)

 

DEFENDANTS

ULTRA CLEAN SYSTEMS, INC. & THERMOPLASTIC PROCESSES
A TPI PARTNERS CORP

County of Residence of First Listed Defendant

Pinellas County, FL
(IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Patricia Baxter, Esquire and Alysa Talarico, Esquire
Morgan & Akins, PLLC
30S. 15th St., Ste. 701, Philadelphia, PA 19102 (267) 691-3900

 

II. BASIS OF JURISDICTION (Place an "x" in Gne Box Only)

O11 US. Government

Plainnif

03° Federal Question

O2 US. Government
Defendant

M4 Diversity

(US. Government Not a Party)

{Indicate Citlzenship of Parties in rem Lil}

 

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X* in One Bax for Plaintygf
(For Diversity Cases Only) and Gne Box for Defendant}
PTF DEF PIF DEF
Ciuzen of This State Kl 1 Incorporated or Principal Place ga4 a4
of Business In This State
Citizen of Another State O 2 (&€ 2 Incorporated and Principal Place aos as
of Business [n Another State
Citizen or Subject of a O3 O 3 Foreign Nation o6é O86
Foreign Country

 

 

 

IV. NATURE OF SUIT (Place an "X" in One Box O|
—comacr— “TORE

 

 

ORFEITUREPENALIY | BANKRUPTCY

Click here for: Nature o

f Suit Code ey

 

 
   
      
  
   
   

   

 

OC 110 Insurance PERSONAL INJURY PERSONAL INJURY = |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Manne 0 310 Airplane 2% 365 Personal Injury - of Property 21 LSC 681 | 423 Withdrawal 0 376 Qu Tam (31 USC
© 130 Miller Act © 345 Airplane Product Product Liability (9) 690 Other 28 USC 157 372%(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ OF 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERLY RIGHIS  |O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury G 820 Copyrights OG 430 Banks and Banking
O 151 Medicare Act OF 330 Federal Employers’ Product Liability © 830 Patent OG 450 Commerce
O 152 Recovery of Defaulted Liability G 368 Asbestos Personal G 835 Patent - Abbreviated OG 460 Deportation
Student Loans () 340 Marine Injury Product New Drug Application |) 470 Racketeer Influenced and
{Excludes Veterans) 0) 345 Marine Product Liability © 840 Trademark Corrupt Organizations
6 153 Recovery of Overpayment Liability PERSONAL PROPERTY SOCIAL SECURITY FO 480 Consumer Credit

of Veteran's Benefits
O 160 Stockholders’ Suits
O 190 Other Contract
© 195 Contract Product Liability

07 350 Motor Vehicle

1 355 Motor Vehicle
Product Liability

© 360 Other Personal

 

 

© 370 Other Fraud
O 371 Truth in Lending
© 380 Other Personal

Property Damage

 

 

[© 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

 

O 861 HIA (13958)

© 862 Black Lung (923)

O 863 DIVCDIWW (405(g))
0 864 SSID Title XVI

(15 USC 1681 or 1692)
O 485 Telephone Consumer
Protection Act
O 490 Cable/Sat TV

 

 

 

 

 

 

 

 

 

 

 

 

© 196 Franchise Injury O 385 Property Damage |O 740 Railway Labor Act 0 865 RSI (405(g)) O 850 Securities‘Commodines/
© 362 Personal Injury - Product Liability O 751 Family and Medical Exchange
Medical Malpractice Leave Act O 890 Other Statutery Actions
PROSTAR FETTIONS._| 799 Other Labor Litigation FEDERAL TAX SUITS le 891 Agricultural Acts
O 210 Land Condemnation 6 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S, Plamtff © 893 Environmental Matters
O 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) © 895 Freedom of Infonnation
O 230 Rent Lease & Ejectment O 442 Employment OF 510 Motions to Vacate O 871 (RS—Third Party Act
O 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 0 896 Arbitration
O 245 Ton Product Liability Accommodations O 530 General 7) 899 Administrative Procedure
1 290 All Other Real Property O 445 Amer w/Disabilities -] [1 $35 Death Penalty IMMIGRATION AcUReview or Appeal of
Employment Other: [3 462 Naturalization Application Agency Decision
O) 446 Amer. w/Disabilities -]0 540 Mandamus & Other |} 465 Other Immigration O 950 Constitutionality of
Other O 550 Civil Rights Actions State Statutes
O 448 Education C555 Prison Condition
O 4560 Civit Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an "X" in One Bax Only}
O11 Onginal 2K2 Removed from GO 3° Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict 0 8 Multidistnet
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify! Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De sot cite jurisdictional statutes untess diversity}:
VI 28 USC 1332
. CAUSE OF ACTION Brief gescripton of cause:
Product liability
VII REQUESTED IN = O} CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: Yes  ONo
VIII. RELATED CASE(S)
IF ANY (See insiructions).  DGE DOCKET NUMBER
. 7 a
DATE SIGNATURE OF ‘0 lY OF RECORD
11/12/2019
FOR OFFICE USE ONLY of ‘
RECEIPT # AMOUNT APPLYING IF JUDGE MAG, JUDGE
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 2 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Continental Casualty Company CIVIL ACTION

Vv. ;
Ultra Clean Systems, Inc. and Thermoplastic °

Processes A TPI Partners Corp. ie

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. { )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. (Xx)

Ultra Clean Systems, Inc.

 

 

 

11/12/2019 Alysa Talarico, Esquire
Date Attorney-at-law Attorney for
267-691-3900 215-600-1303 atalarico@morganakins.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-05326, HR. jROCUME NE ch eOd/12/19 Page 3 of 32

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff te indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: _ CONTINENTAL CASUALTY COMPANY
Address of Defendant: ULTRA CLEAN SYSTEMS, INC.

 

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ ] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No lv
numbered case pending or within one year previously terminated action of this court?

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No Fa
case filed by the same individual? :

I certify that, to my knowledge, the within case Dis / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

 

 

 

 

 

 

 

 

pare, 11/12/2019 84512
Aiforney- Lay Pro Se Plaintiff Attorney LD. 4 fifapplicable)
a.

CIVIL: {Place a ¥ in one category only) 7
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts ([] 1. Insurance Contract and Other Contracts
E) 2. FELA (] 2. Airplane Personal Injury
[ 3. Jones Act-Personal Injury C] 3. Assault, Defamation
CJ 4. Antitrust C] 4. Marine Personal Injury
H 5. Patent L] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations LJ 6 Other Personal Injury (Please specify):
(1 7. Civil Rights 7, Products Liability
[1 8. Habeas Corpus 1 8. Products Liability — Asbestos

9. Securities Act(s) Cases LI & Allother Diversity Cases

10. Social Security Review Cases (Please specify):
C1 11. Allother Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration}

1, , counsel of record or pro se plaintiff, do hereby certify

 

Pursuant to Local Civil Rule $3.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the surn of $150,000.00 exclusive of interest and costs:

[ ] Relief other than monetary damages is sought.

DATE

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. & (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C P. 38

 

Cw 609 (3 la)

 
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 4 of 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

CONTINENTAL CASUALTY COMPANY
NO.
Plaintiff(s),

¥S.

THERMOPLASTIC PROCESSES
A TPI PARTNERS CORP

and

ULTRA CLEAN SYSTEMS, INC,

Defendant(s)

 

 

DISCLOSURE STATEMENT FORM
Please check one box:

x The nongovernmental corporate party, in the above listed civil action does not have any

parent corporation and publicly held corporation that owns 10% or more of its stock.

The nongovernmental corporate party, in the above listed civil action has the following

parent corporation(s) and publicly held corporation(s) that owns 10% or more of its stock:

November 12, 2019
Date Signature

Counsel for: ULTRA CLEAN SYSTEMS, INC.

Federal Rule of Civil Procedure 7.1 Disclosure Statement

(a} WHO MUST FILE; CONTENTS. A aongovemmental corpovate pany must fle two copies of a disclosune statement that
(1 ) idemifies any parcn corporation and any publicly held corporation owning 1¥4 or more of its slock: or
(2) states that there is no such corporation.
(b) TIME TO FILE: SUPPLEMENTAL FILING. A parry must;
{ 1 ) file the disclosure stawmini with it first appearance, pleading. petition, motion, response, oF olher pays addressed 10 the court; and

(2) prompily file a supplemental statement it any required information change
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 5 of 32

IN THE UNITED STATES DISTRICT COURTS
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CONTINENTAL CASUALTY COMPANY

Plaintiff(s),
NO.

VS.

THERMOPLASTIC PROCESSES
A TPI PARTNERS CORP

and

ULTRA CLEAN SYSTEMS, INC.

Defendant(s)

 

 

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. 1446, 1441(a), and 1332, Defendant, Ultra Clean Systems, Inc.
(hereinafter referred to as “Ultra Clean”), removes to this Court the above action, pending as a
civil action No. 190800804 in the Court of Common Pleas, Philadelphia. As grounds for removal,
Ultra Clean states:

BACKGROUND
1. This civil action was commenced via Writ by Plaintiff on August 8, 2019 and is pending
in the Court of Common Pleas, Philadelphia, a court located within this District, under

Docket No. 190800804.
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 6 of 32

2. Plaintiff filed a Complaint on November 1, 2019 against Defendants, Ultra Clean Systems,
Inc. and Thermoplastic Processes, A TPI Corp.!

3. This Court has jurisdiction over this action under 28 U.S.C. 1332, ef seg. As such, removal
is proper as this Court has diversity jurisdiction.

4. Ultra Clean Systems, Inc. is filing this Notice of Removal within thirty days of the filing
of the Complaint in accordance with 28 U.S.C. 1446 (b)(1).

5. This Court has jurisdiction over this action under 28 U.S.C. 1332. As such, removal is
proper as this Court has diversity jurisdiction.

6. Venue is proper in this Court because the Court of Common Pleas, Philadelphia, where
this case was originally filed, is in this District. See 28 U.S.C. 1446(a).

7. Pursuant to 28 U.S.C. 1446(d), Ultra Clean Systems, Inc. is serving a copy of this Notice
of Removal on all counsel of record and with the Prothonotary of the Court of Common
Pleas, Philadelphia.

8. Pursuant to 28 U.S.C. 1446(a), a copy of all process, pleadings and orders served upon
Ultra Clean Systems, Inc. prior to the filing of this Notice of Removal is attached hereto as
Exhibit “A.”

DIVERSITY JURISDICTION
Amount in Controversy

9. Plaintiff forwarded a Statement of Loss on September 5, 2019 advising that the amount of

loss is $614,407.35. See Plaintiff's Statement of Loss, a true and correct copy of which is

attached hereto as Exhibit “B.”

 

1 A Stipulation was filed on October 23, 2019 correcting the name of Thermoplastic Processes, A TPI Partners
Corp to TPI, Partners, Inc.
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 7 of 32

10. As Plaintiff seeks damages in excess of $75,000, the matter is removable under 28 U.S.C.

1332.

Diversity of Citizenship

11.

12.

13.

14.

15.

16.

17.

The diversity of citizenship requirement under 28 U.S.C. 1332(a) is met.

For removal purposes, a corporation is “deemed to be a citizen of every State and foreign
state by which it has been incorporated and of the State of foreign state where it has its
principal place of business.” 28 U.S.C. 1332(c)(1).

Plaintiff is an Illinois company with a principal place of business in Chicago, Illinois. See
Plaintiff's Complaint attached hereto as Exhibit “A,” p. 1.

Defendant, Ultra Clean Systems, Inc. is a Florida corporation with principal places of
business in Oldsmar, Florida.

Defendant, TPI Partners, Inc. (incorrectly captioned as “Thermoplastic Processes, A TPI
Corp.”) is a Delaware corporation with principal places of business in Delaware.
Defendant, TPI Partners, Inc. (incorrectly captioned as “Thermoplastic Processes, A TPI
Corp.”). See TPI Partners, Inc. (incorrectly captioned as “Thermoplastic Processes, A TPI
Corp.”)’s consent to removal, a true and correct copy of which is attached hereto as Exhibit
“cy

Therefore, the matter is removable pursuant to 28 U.S.C. 1332.
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 8 of 32

WHEREFORE, Defendant, Ultra Clean Systems, Inc. effects the removal of this action
from the Court of Common Pleas, Philadelphia to the United States District Court for the

Eastern District of Pennsylvania.

MORGAN & AKINS, PLLC

 

PATRICYA A. BAXTER
pbaxter@ morganakins.com
ALYSA TALARICO
atalarico @ morganakins.com
The Graham Building
30 South 15" Street, Suite 701
Philadelphia, PA 19102
Attorneys for Defendant Ultra Clean
systems, Inc.
Date: November 12, 2019

 
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 9 of 32

IN THE UNITED STATES DISTRICT COURTS
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CONTINENTAL CASUALTY COMPANY

Plaintiff(s),
NO.
VS.

THERMOPLASTIC PROCESSES
A TPI PARTNERS CORP

and

ULTRA CLEAN SYSTEMS, INC.

Defendant(s)

 

 

CERTIFICATE OF SERVICE
I hereby certify that on November 12, 2019, a copy of the foregoing Notice of Removal
was mailed first-class, postage prepaid, to all counsel of record at the following addresses:

Randy C. Greene, Esquire
Dugan, Brinkman, Maginnis and Pace
1880 John F. Kennedy Boulevard, Suite 1400
Philadelphia, PA 19103
Counsel for Plaintiff

Pete Swayze, Esquire
David Yavil, Esquire
Lewis Brisbois
550 E. Swedesford Road, Suite 270
Wayne, PA 19087
Counsel for Thermoplastics

MORGAN & AKINS, PLLC

By: OK A.

PATRICIA A. BAXTER |
pbaxter@ morganakins.com
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 10 of 32

Date: November 12, 2019

 

ALYSA TALARICO

atalarico @ morganakins.com
The Graham Building

30 South 15" Street, Suite 701
Philadelphia, PA 19102
Attorneys for Defendant, Ultra
Clean Systems, Inc.
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 11 of 32

Exhibit A
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 12 of 32

DUGAN, BRINKMANN, MAGINNIS AND PACE Filed and above by the
BY: RANDY C. GREENE, ESQUIRE Office of Judicisa ‘Records
ATTORNEY ID NO. 62692 08 AvG\go19 92:12 pm
1880 John F. Kennedy Boulevard Ay BILIGRINI

Suite 1400, 1880 John F. Kennedy Blvd.
Philadelphia, PA 19103

regreene(@idbmplaw.com

(215) 563-3500

Continental Casualty Company COURT OF COMMON PLEAS
I51.N. Franklin St. PHILADELPHIA COUNTY
Chicago IL 60606

Vv.

, JURY TRIAL DEMANDED

Thermoplastic Processes |

A TPI Partners Corp |

21649 Cedar Creek Ave , AUGUST TERM, 2019
Georgetown, DE 19947 |

| NO,

and
Ultra Clean Systems, Inc.
148 Dunbar Ave., Ste. A

Oldsmar. FL 34677 |

PRAECIPE TO ISSUE WRIT OF SUMMONS
LO THE PROTHONOTARY:
Kindly issue a Writ of Summons in the above-captioned matter.

DUGAN, BRINKMANN, MAGINNIS AND PACE

 

Case ID: 190800804
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 13 of 32

Summoys
Citaston

Commonwealth of Pennsploania
COUNTY OF PHILADELPHIA

CONTINENTAL CASUALTY COMPANY
COURT OF COMMON PLEAS

Plainciy : iG
: AUGUST ‘ferm, 20 19
- No.
THERMOPLASTIC PROCESSES, et.al.
Defendant
To!

Thermoplastic Processes, A PI Partners Corp, 21649 Cedar Creek Ave, Georgetown, DE 19947
Ultra Clean Systems, Inc., 148 Dunbar Ave., Ste. A, Oldsmar, FL 34677

Renovo Solutions, LLC, 4 Executive Circle, Ste. 185, Irvine, CA 92614

Writ of Summons

You are notified that the Plaintiff?
Listed esta avisado que ef demandente

Continental Casualty Company

Has (have) commenced an action against you.
Fla (han) iniciado una accion en contra siya

ERIC FEDER
Director, Office of deeicial Recents

 

[daly 190800804
08 AUG-2049'02:12 pm
A-SILIGRINI

* Mame{s] of Qefendanti(s}
Name(s} of Plaintif'(si

Case ID: 190800804
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 14 of 32

SNOWINAS

£19%6 VO ‘SULAL] ‘Ggq ‘1S ‘APTID sarndaxq p ‘OTT ‘suoNNos oaouay

pue
LLOFE ‘TA IEUSPIO ‘¥ ‘IS COAY JequnC BPI “SUT ‘sutaisdg UeZlD eon

pue Junpuafacy

 

LP6G1 AC ‘UMOJITIOA ‘aay YV2ID Epa GPOTZ ‘duoD sisuyE [dL W ‘sessar01g Inseydouusy],
“SA
LING

 

90909 TI O8koTYD “IS UIPUeI “N IST ‘ANVdWOO ALTVNSVO TV.LNINILNOD

ON

61 Isnonv
S¥d[q UOUIWIO’) JO }.1n07)

Oz ‘uueL

Case ID: 190800804
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 15 of 32
Case 2:19-cv-05326-HB Document 1

DUGAN, BRINKMANN, MAGINNIS AND PACE

BY: RANDY C. GREENE, ESQUIRE
ATTORNEY ID NO. 62692

1880 John F. Kennedy Boulevard
Suite 1400, 1880 John F. Kennedy Blvd.
Philadelphia, PA 19103

regreene@dbmplaw.com
(215) 563-3500

Filed 11/12/19 Page 16 of 32

Filed ahd Attested by the
Office pf Judirial Records
01 MOU ORE O1:26 pm
% SO BIE S

ae
» ra
‘FTRIG

 

Continental Casualty Company
151.N. Franklin St.

Chicago IL 60606

Vv. Plaintiff,

Thermoplastic Processes
A TPI Partners Corp

21649 Cedar Creek Ave
Georgetown, DE 19947

and

Ultra Clean Systems, Inc.
148 Dunbar Ave., Ste. A

Oldsmar, FL 34677
Defendants.

 

NOTICE
You have been sued in court Ifyou wish to defend against the claims set
forth in the following pages, you aust take atetiom wilhin (20) days after this
colnplaint and novice are served, by enter a written appearance persoually
orby attciiey and Ghag aeworting with the court your defenses or
objections to the claus set forth against you You are warned that if you
Fail to do so, the case may proceed without you and a judgment may be
entered against you by the count without fiither wetice for any woney
claamed in the complaint a: for any other claun or relief requested by (he
plain You may tose money ov property oi olher rights important to yau
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE
Ik YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO
(QO OB TELEPHONE FHE OFFICE SET FORTH BELOW TO FIND Ou
WHERE YOU CAN GET LEGAL HELP
Lawyer Referral Service
One Reading Terminal
HQ Market Street, VUh Flr.
Phitadelphia, PA 19E07
(ZFS) 238-1701

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

JURY TRIAL DEMANDED

NO. 190800804

Complaint

ANISO

Le han demandado a usted en Ia corte. Siusted quiere
defenderse de estas demandas expucstas en las paginas stguientes,
usted (iene vente (20) dias de plaza al partir de la fecha de ta
dJemanda y la notificacién Hace falta asemtar una comparencia
egerita o en persona o con un abogady y eniregar a la corte en
forma cscrita sus defensas 0 sus objeciones a las demandas en
contra de su persona Sea avisado que si usted no se defiende, ta
corte tomara medidas y puede continvar da demanda en contra suya
Sin previo aviso o notificacign A demas. fa corte puede decidir a
favor del demandante 5 requicre que usted cumpla con todas his
provistones de esta demanda Usted puede perder dinera o sus
propiedades u alros derechos impurtautes para usted

LLEVE ESTA DEMANDA AUN ABOGADO
INMEDIATAMENTE. SING TIENE ABOGADO O SIMO
TIENE £1 DINERO SURICIENTE DE PAGAR PAL SERVICIO
VAYA EN PERSONA O LLAME POR TLLLPONO ALA
OBICINA CUYA DIRI-CCION SE ENCUENTRA ESCRITA
ABAJO PARA AVERIGUAR DONDE Sf PUEDE CONSEGHAR
ASISTENCIA LEGAL

Case ID: 19080080¢
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 17 of 32

DUGAN, BRINKMANN, MAGINNIS AND PACE
BY: RANDY C. GREENE, ESQUIRE

ATTORNEY ID NO. 62692

1880 John F. Kennedy Boulevard

Suite 1400, 1880 John F. Kennedy Blvd.
Philadelphia, PA 19103

rcprecne@@dbmplaw.com

(215) 563-3500

 

Continenta] Casualty Company COURT OF COMMON PLEAS
151 N. Franklin St. PHILADELPHIA COUNTY
Chicago IL 60606
¥v. Plaintiff,

JURY TRIAL DEMANDED

Thermoplastic Processes
A TPI Partners Corp

21649 Cedar Creek Ave NO. 190800804
Georgetown, DE 19947
Complaint
and

Ultra Clean Systems, Inc.
148 Dunbar Ave., Ste. A
Oldsmar, FL 34677
Defendants.

 

Plaintiff, Continental Casualty Company, by and through their attorneys, by way of
Complaint against the Defendants, Thermoplastic Processes, a TPI Partners Corp., and Ultra
Clean Systems, Inc., aver as follows:

1. Atall times relevant hereto, Continental Casualty Company a/s/o OSS Orthopedic
Hospital LLC (hereafter OSS Orthopedic) is an Ulinois company with a principal place of
business at 151 N. Franklin St, Chicago, [1 60606.

2, Detendant, Thermoplastic Processes, A TPI Partners Corp, (hereafter
“Thermoplastic Processes”) is a corporation with a principal place of business at 21649 Cedar

Creek Avenue, Georgetown, DE 19947.

Case ID: 19080080¢
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 18 of 32

3, Defendant, Ultra Clean Systems, Inc., (hereafter “Ultra Clean”) is a corporation
with a principal place of business at 148 Dunbar Ave., Ste. A, Oldsmar, Florida, 34677.

4, At all times material hereto, all Defendants acted through their agents, servants,
and employees.

5. Venue is proper in the County of Philadelphia, as at all times relevant the
defendants regularly and continually conduct business in the city of Philadelphia.

6. All times material hereto, Defendants held themselves out to the public as skilled
and competent in their fields of business.

7. OSS Orthopedic Hospital is a limited liability company located at 1855 Powder
Mill Rd., York, PA 17402.

8. The loss occurred on August 12, 2017 at OSS Orthopedic Hospital in York, PA
when a % inch polymeric water hose (hereinafter “subject hose”) connected to an ultrasonic
sterilizer (hereinafter “sterilizer”) failed resulting in substantial water damage.

9, On information and belief, Defendant Ultra Clean Systems manufactured the
ultrasonic sterilizer, which was fitted with the 4% inch polymeric water hose either at the time of
original manufacture or during a reconditioning by Ultra Clean.

10. —s- The sterilizer was sold to OSS by Ultra Clean as reconditioned equipment.

11. Upon information and belief, Defendant Thermoplastic Processes manufactured
the subject hose. that failed.

12, Upon information and belief, the subject hose was defective from
manufacturing/material deficiencies that caused it to fail from oxidative degradation due to poor

formulation of the polymeric material.

Case ID: 19080080<
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 19 of 32

13. The subject hose was defective as an alternate product manufactured from cross
linked polyethylene (PF X) material was available at the time of the sale or distribution of the
sterilizer that would have provided superior resistance to oxidation and burst failures.

14. Asaresult of the failure of the subject hose water flowed from the tubing and
onto Plaintiff's property, causing significant water damage to the structure, fixtures and
equipment.

15.  Asaresult of the water loss described above, OSS Orthopedic Hospital sustained
significant damage to its property.

16. Continental Casualty Company (“Continental”) insured OSS Orthopedic under
an insurance policy that provided coverage to OSS Orthopedic for property damage (hereinafter
the “Insurance Policy”).

17. Pursuant to the terms and conditions of the Insurance Policy, Continental paid to
or on behalf of OSS Orthopedic certain damages that it sustained as a result of the incident.

18. Pursuant to the terms and conditions of the Insurance Policy, and the payments
made thercunder, Continental is subrogated to the rights of OSS Orthopedic against the
person(s)/entity(ies) responsible tor the damages paid by Continental under the Insurance Policy.

19, Plaintiff is entitled to prejudgment interest on all liquidated damages from the
date of payment to, or on behalf of its insured.

COUNT 1-STRICT PRODUCTS LIABILITY
Plaintif v. Thermoplastic Processes

20. Plaintiff incorporates each of the above allegations as though set forth herein
21. Defendant Thermoplastic Processes is and at all times herein mentioned was
engaged in the business of marketing, selling and distributing water hoses for sale to and use by

members of the general public and, as part of its business, marketed. sold, and distributed the

Case ID: 19080080:
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 20 of 32

subject %’ polymeric water hose used as part of the ultrasonic sterilizer at the Plaintiff's
property.

22. Defendant Thermoplastic Processes had a duty of care in manufacturing,
marketing, selling and distributing the subject hose so that the product was not defective.

23. The subject hose at the time it was sold was unreasonably dangerous and
unsuitable for its intended use by reason of defects in the design and/or manufacture.

24. ~— At all relevant times, the subject hose was marketed, sold and distributed by
Defendant Thermoplastic Processes in an unreasonably dangerous and defective condition that
rendered the product unsuitable for its intended or reasonably foreseeable use.

25, On or about August 12, 2017, Plaintiff was using the ultrasonic sterilizer with the
subject hose connected in the manner intended, when, as a proximate result of the defects
described herein, the subject hose failed resulting in the subject property damage.

26. As a proximate result of the defects and damage as hercin alleged, the Plaintiff
sustained damage to its property in an amount in excess of $50,000.

WHEREFOR, Plaintiff demands judgment against Defendant Thermoplastic Processes
for damages in the amount in excess of $50,000, plus prejudgment interest and costs of bringing
this action.

COUNT 2 — NEGLIGENCE
Plaintiff v. Thermoplastic Processes

 

27. Plaintilf incorporates cach of the above allegations as though set forth herein.
28. Defendant Thermoplastic Processes had a duty to use due care in manufacturing,
marketing, selling and distributing the “4 polymeric water hose so that those products were not

defective.

Case ID: 19080080.
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 21 of 32

29. Defendant Thermoplastic Processes breached its duty by placing the subject hose
into the stream of commerce when it either knew or should have known of its defective nature
and the potential harm to members of the general public and to the Plaintiff.

30. Defendant Thermoplastic Processes had a duty to act responsibility under the
circumstances and to take all reasonable steps to protect Plaintiff's property from damage such as
that which occurred on August 12, 2017.

| 31. The negligent acts of Defendant Thermoplastic Processes consist of the following:
(a) Failing to properly manufacture the “4” polymeric water hose;
(b) Failing to properly design the 4” polymeric water hose;
(c) Failing to properly inspect ‘4” polymeric water hose;
(d) Failing to make certain the 4” polymeric water hose were properly positioned
(e) Failing to protect the subject property from damage

(f) Failing to employ and sclect competent subcontractors, agents, servants and
employces;

(gz) Failing to supervise its employees and/ or subcontractors and to ensure proper
methods were being used;

(h) Failing to supervise, train, and/or improve the methods used by its employees
and/or subcontractors;

(i) Failing to exercise the care, caution and diligence required under the
circumstances;

(j) Failing to exercise the due care, caution, and diligence required in the hiring,
supervising, and training of employces and/or subcontractors required under the

circumstances:

(k) Failing to protect property from damage as a result of negligent supervision
and training of its employees and/or subcontractors;

(1) Failing to perform its work in conformance with the applicable standard of
carc, applicable codes, rules and regulations.

Case ID: 19080080
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 22 of 32

32. As adirect and proximate result of Defendant Thermoplastic Processes
negligence, Plaintiff suffered the damages described above.

WHEREFORE, Plaintiff demands judgment against Defendant Thermoplastic Processes
for damages in the amount in excess of $50,000, plus prejudgment interest and costs of bringing
this action.

COUNT 3 —STRICT PRODUCT LIABILITY
Plaintiff v. Ultra Clean Systems

33. Plaintiff incorporates cach of the above allegations as though set forth herein.

34. Defendant Ultra Clean Systems is and at all times herein mentioned was in the
business of marketing, selling, installing and distributing new and a reconditioned ultrasonic
sterilizing medical device cleaning system for sale to and use by members of the general public
and, as part of its business, marketed, sold, and distributed the reconditioned ultrasonic
sterilizing medical device cleaning system for use at the Plaintiff property.

35. Defendant Ultra Clean Systems had a duty to use due care in manufacturing,
marketing, selling and distributing the reconditioned ultrasonic sterilizing medical device
cleaning system so that the product was not defective.

36. | The reconditioned ultrasonic sterilizing medical device cleaning system at the
time it was sold was unreasonably dangerous and unsuitable for its intended use by reason of
defects in its design and/or manufacture.

37. Atall relevant times, the reconditioned ultrasonic sterilizing medical device
cleaning system was marketed, sold and distributed by Defendant Ultra Clean Systems tn an
unreasonably dangerous and defective condition that rendered the product unsuitable for its

intended or reasonably foreseeable use.

Case ID: 190800802
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 23 of 32

38. On or about August 12, 2017, Plaintiff was using the ultrasonic sterilizing medical
device cleaning system in the manner intended, when, as a proximate result of the defects
described herein, the reconditioned ultrasonic sterilizing medical device cleaning system failed,
resulting in the subject property damage.

39. Asa proximate result of the defects and damage herein alleged, the Plaintiff
sustained damage to its property in amount in excess of $50,000.

WHEREFORE, Plaintiff demands judgment against Defendant Ultra Clean Systems for
damages in the amount tn excess of $50,000, plus prejudgment interest and costs of bringing this
action.

COUNT 4— NEGLIGENCE
Plaintiff v. Defendant Ulira Clean Systems

40. Plaintiff incorporates the preceding paragraphs by reference as though the same
were more fully sct forth herein at length.

Al, Defendant Ultra Clean Systems had a duty to use due care in manufacturing,
marketing, selling, installing and distributing the reconditioned ultrasonic sterilizing medical
device cleaning system so thal the product was not defective.

42. Defendant Ultra Clean Systems breached its duty by placing the defective
reconditioned ultrasonic sterilizing medical device cleaning system into the stream of commerce
when it either knew or should have known of the defective nature of the ultrasonic sterilizing
medical device cleaning system, and the potential harm to members of the general public and to

the Plaintiff.

Case ID: 19080080:
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 24 of 32

43, Defendant Ultra Clean Systems had a duty to act responsibly under the
circumstances and to take all reasonable steps to protect Plaintiff's property from damage such as
that which occurred on August 12, 2017.

44, _—_‘ The negligent acts of Defendant Ultra Clean Systems consists of the following:

(a) Failing to properly manufacture and/or recondition the subject ultrasonic sterilizing
medical device cleaning system

(b) Failing to properly inspect the ultrasonic sterilizing medical device cleaning system

(c) Failing to properly inspect the 4” polymeric water hose connected to the ultrasonic
sterilizing medical device cleaning system

(d) Failing to select a proper component for the ultrasonic sterilizing medical device
cleaning system

(e) Failing to protect the subject property from damage

(f) Failing to employ and select competent subcontractors, agents, servants and
employees;

(g) Failing to supervise its employees and/or subcontractors and to ensure proper methods
were being used;

(h) Failing to supervise, train, and/or improve the methods used by its employees and/or
contraclors

(i) Failing to exercise the due care, caution, and diligence required under the
circumstances;

(j) Failing to exercise due care, caution, and diligence required in the hiring, supervising,
and training of employees and/or subcontractors required under the circumstances;

(k) Failing to provide adequate notice required under the circumstances;

(1) Failing to protect property from damages as a result of negligent supervision and
training of its employees and/or subcontractors;

(m) Failing to protect the subject property from damage;

(n) Failing to perform its work in conformance with the applicable standard of care,
applicable codes, rules and regulations.

9

Case ID: 19080080¢
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 25 of 32

45. | Asadirect and proximate result of Defendant Ultra Clean Systems negligence,
Plaintiff suffered the damages described above.

WHEREFORE, Plaintiff demands judgment against Defendant Ultra Clean Systems for
damages in the amount in excess of $50,000, plus prejudgment interest and costs of bringing this

action,

 

Case ID; 19080080¢
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 26 of 32

VERIFICATION
Kathleen LaVallie, hereby avers that the allegations contained in the foregoing Complaint
are true and correct to the best of her knowledge, information and belief; and that the statements
in said pleading are made subject to the penalties of 18 Pa. C.S. §4904 relating to unsworn

falsifications to authorities.

AA gkhsoor ota\\allio
Kathleen LaVallie
Continental Casualty Company

Date: rol 31 A

 

Case ID: 190800804
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 27 of 32

Exhibit B
CNA Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 28 of 32

For All the Commitments You Make*

SWORN STATEMENT IN PROOF OF LOSS

 

 

 

Blanket All Coverages - $164,728,494 6014580621
AMOUNT OF POLICY AT TIME OF LOSS POLICY NUMBER
UAT Mechanicsburg, PA
DATE ISSUEO AGENCY AT
Whe. Murray Insurance
DATE EXPIRES AGENT

Tothe Continental Casualty Company

of Chicago, IL

At time of loss, by the above indicated policy of insurance you insured
OSS Orthopedic Hospital LLC

 

against loss by Signature Policy Perils to the property described under Schedule "A", according to

the terms and conditions of the said policy and all forms, endorsements, transfers and assignments attached thereto.

1. Time and Origin: A (STATE KIND) water loss occurred about the hour of o'clock M.,
onthe 12th day of__August 2017 ._ The cause and origin of the said loss were:

 

Leak from ultra-sonic cleaner
2. Occupancy: The building described, or containing the property described, was occupied at the time of the loss as follows, and for
no other purpose whatever:
Medical Facility
4. Title and Interest: At the time of the loss the interest of your insured in the property described therein was
Owner No other person or persons had any interest therein or
incumbrance thereon, except:
NIA
4. Changes: Since the sald policy was issued there has been no assignment thereof, or change of interest, use, occupancy,
possession, location or exposure of the property described, except:

 

 

 

 

None
5. Total insurance: The total amount of Insurance upon the property described by this policy was, at the time of the loss,
164,728,404 , a$ more particularly specified in the apportionment attached under Schedule "C", besides which there was
No policy or other contract of insurance, written or oral, valid or invalid.
6. The Actual Cash Vatue of said property at the time of loss was .........--. 0. screen eee ee eee $
7. The Whole Loss and Damage waS .... 1... eee eee eee eee erences eee Cee $614,407.35

 

8. The Amount Claimed under the above numbered policy is for the Bldg, BBP & Bint claim les ded . . $604,407.35

The said loss did not originate by any act, design or procurement on the part of your insured, or this affiant; nothing has been done by or with
the privity or consent of your insured or this affiant, to violate the conditions of the policy, or render it vold; no articles are mentioned herein or
in annexed schedules but such as were destroyed or damaged at the time of said loss; no property saved has in any manner been concealed,
and no attempt to deceive the said company, as to the extent of sald foss, has in any manner been made. Any other information that may be
required will be furnished and considered a part of this proof.

The furnishing of this blank or the preparation of proofs by a representative of the above Insurance company is not 2 waiver of any of its
rights.

WARNING
| Any person who knowingly and with intent to defraud any insurance company or other person files a statement of claim containing any

materially false information, or conceals for the purpose of misteading, information concerning any fact material thereto, commits a
fraudulent Insurance act, which is a crime.

State of Vani

County of Uy a
v
Subseribed sworn tabe me this | Ih day of iS

- Notary public COMMONWEALTH OF PENNSYLVANIA

NOTARIAL SEAL
Rochelle L. Dillon, Notary Public

 

  
 

 

 

Dover Twp., York County
My Commission Expires J
iM

 
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 29 of 32
Error! No text of specified style in document.-2- 8/16/2018

SCHEDULE "A” - POLICY FORM

 

 

 

 

 

 

 

 

Policy Form No. _G300709A Dated 10/08

Item 1. _ $30,461,800 on _ Building

Item 2. _ $17,700,000 on _ Business Personal Property
Item 3. _ $31,724,120 on _ Time Element

ltem4. §$ on

 

 

Situated _ 1855 Powder Mill Road, York, PA 17402
Coinsurance, Average, Distribution, or Deductible Clauses, ifany _ $10,000 (deductible)
Loss, if any, payable to

 

SCHEDULE “B"
STATEMENT OF ACTUAL CASH VALUE AND LOSS AND DAMAGE

ACTUAL CASH LOSS AND
Vv.

143 |: 84

Time Element 8?

Less

 

SCHEDULE “C" - APPORTIONMENT

   
      

ITEM NO.
INSU

   

ITEM NO.

   
    

  

POLICY NO. EXPIRES NAME OF COMPANY

 

 

 

 

 

 

 

 

 

 

Adjuster
RECEIPT FOR PAYMENT
Received of {insurer of
Dollars _@ }

in full satisfaction and indemnity for all claims and demands upon said company on account of said loss and damage and the said policy
is hereby (State whether Reduced, Reduced and Reinstated or Canceled by payment.)
Dated ,19

The Insured
Dated , 19

The Mortgagee

CL107/
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 30 of 32

Exhibit C
Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 31 of 32
Alysa Talarico

From: Yavil, David <David.Yavil@ltewisbrisbois.com>

Sent: Monday, November 11, 2019 7:50 AM

To: Alysa Talarico

Ce: Lisa M. Pungitore

Subject: Continential v. Ultra Clean- Removal to Federal Court
Hi Alysa,

Sorry for the delay. We consent to you seeking removal to federal court.
Thanks,

David

From: Alysa Talarico [mailto:Atalarico@morganakins.com}

Sent: Wednesday, November 6, 2019 2:12 PM

To: Yavil, David

Cc: Lisa M. Pungitore

Subject: [EXT] RE: Ultraclean Inspection Protocol-Oss/Ultra Clean, et al

Any update?
Alysa

Alysa Talarico, Esquire
Morgan & Akins, PLLC
The Graham Building
30S. 15" Street
Philadelphia, PA 19102
(267) 691-3900 (direct)
(215) 600-1234 (main)

MORGAN &
AKINS, PLLC
ATTORNEYS AT LAW

From: Yavil, David [mailto:David.Yavil@lewisbrisbois.com]

Sent: Monday, November 4, 2019 1:08 PM

To: Alysa Talarico <Atalarico@morganakins.com>

Ce: Lisa M. Pungitore <LPungitore@morganakins.com>

Subject: RE: Ultraclean Inspection Protocol-Oss/Ultra Clean, et al

Hi Alysa,

We are seeking consent from our client and principal and will get back to you shortly.
Thanks Case 2:19-cv-05326-HB Document1 Filed 11/12/19 Page 32 of 32

 

David A. Yavil
Attorney
David. Yavil@lewisbrisbois.com

B [R | S BOI S T: 215.977.4069 F: 215.977.4101

550 E. Swedesford Road, Suite 270, Wayne, PA 19087 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

From: Alysa Talarico [mailto:Atalarico@morganakins.com]

Sent: Monday, November 04, 2019 1:17 PM

To: Yavil, David

Ce: Lisa M. Pungitore

Subject: [EXT] RE: Ultraclean Inspection Protocol-Oss/Ultra Clean, et al

 

We are likely going to remove this case. Does TPI Partners, Inc. {incorrectly captioned as Thermoplastics Processes}
consent to the removal?

Alysa Talarico, Esquire
Morgan & Akins, PLLC
The Graham Building
30S. 15" Street
Philadelphia, PA 19102
(267) 691-3900 (direct)
(215} 600-1234 (main)

MORGAN &
AKINS, PLLC
ATTORNEYS AT LAW
